446 F.2d 880
Jay LAMARCHE, individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.SUNBEAM TELEVISION CORPORATION a/k/a WCKT TelevisionStation, Defendant-Appellee.No. 71-1465 Summary Calendar.**(1) Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 9, 1971.

Jon D. Caminez, Bishop C. Holifield, Miami, Fla., for plaintiff-appellant.
Aaron M. Kanner, and Richard Kanner, Miami, Fla., for defendant-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Jay Lamarche appeals from orders of the district court denying motions (1) to proceed in forma pauperis, and (2) to maintain his suit as a class action.  We determine that under the circumstances present neither order is a final decision appealable under Title 28, U.S.C., Section 1291, nor an interlocutory order appealable under Title 28, U.S.C. Section 1292.  The appeal is accordingly ordered dismissed for lack of jurisdiction.  Caceres v. International Air Transport Association, 2 Cir. 1970, 422 F.2d 141; City of New York v. International Pipe & Ceramics Corporation, 2 Cir. 1969, 410 F.2d 295; Walsh v. City of Detroit, 6 Cir. 1969, 412 F.2d 226; Eisen v. Carlisle and Jacquelin, 2 Cir. 1966, 370 F.2d 119; Gomez v. United States, 5 Cir. 1957, 245 F.2d 346.


2
Appeal dismissed.